Per Curiam.
Defendant pled guilty to breaking into a safe, MCL 750.531; MSA 28.799, and breaking and entering, MCL 750.110; MSA 28.305. Defendant was sentenced to five years’ probation with the first year to be served in the county jail. Defense counsel asked about credit for time served, and the court stated that there would be no credit and that he was "taking that into consideration in placing him on probation”.
On appeal, defendant argues that he is entitled to credit for time served. The trial judge indicated that one year in jail, along with probation, was too lenient a sentence for defendant unless defendant was not given credit for time served. The statute allowing for credit for time served is mandatory. People v Woodard, 134 Mich App 128, 131; 350 NW2d 761 (1984). The fact that the trial court may have granted a "lenient” sentence in consideration of the time already served does not give the trial court the discretion to deny the credit. Id. Defendant is, therefore, entitled to credit for time served. We note that the record does not indicate the number of days to be credited to defendant’s sentence. We therefore remand to the trial court to correct the sentence, allowing credit for time previously served.
Remanded.